         [If you need additional space for ANY section, please attach an additional sheet and reference that section.]




                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS

                                                          )
SHEDRICK BOWES-NORTHERN
                 Plaintiff
                                                          )
                                                          )
                                                                    Case Number:
                                                                                              1:21-cv-03351
                 v.
                                                          )
                                                          )
                                                                    Judge:      Charles Norgle
Chicago police department,                                )         Magistrate Judge:
et-al                                                     )
                 Defendant                                )


    I'm requesting that all documents that I filed, in
    this case, be sealed for the safety of myself and
    my family. Chicago police department, Cook
     County Circuit Court, and Cook County state
     attorneys office are constantly retaliating
    against me. I have proof of them doing so via
    audio and video. I'll be filing a civil lawsuit
    against them. All of a sudden since I asked for
    my registered gun back the case is indicted. I
    have been a target of Cook County corruption
     since I been 14. It's time to fight back. I'm tired
    of being bullied.




                                                      08/17/21                                    FIL6E/2D
                                                                                                         021
                                                                                                                            MO
                                                                                                         8/1
                                                                                                                . BRUTO   N
                                                                                                    THOMA.SDG IS T R ICT COURT
                                                                                                 CLERK , U .S
         [If you need additional space for ANY section, please attach an additional sheet and reference that section.]
